Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this proceeding to challenge a disciplinary determination finding him guilty of drug use. The Attorney General has informed this Court that the determination at issue has been administratively reversed, all references thereto expunged from petitioner’s institutional record and the mandatory surcharge refunded to his inmate account. Contrary to petitioner’s contention, he has received all the relief to which he is entitled and, thus, the petition is dismissed as moot (see Matter of Benitez v Fischer, 118 AD3d 1237, 1237 [2014]; Matter of Hodges v Jones, 195 AD2d 647, 648 [1993]).
Peters, PJ., Garry, Rose, Egan Jr. and Devine, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.